DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/23/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-13 of U.S. Patent No. 9,248,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and obvious to the allowed claims.  
14/991,759						Pat. 9,248,312

17. (New) An apparatus, comprising: a data storage device; and a processing device, operatively coupled to the data storage device, the processing device to: automatically trigger image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and generate a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle.

18. (New) The apparatus of claim 17, wherein the processing device is to acquire a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient.

19. (New) The apparatus of claim 18, wherein in generating the correlation model, the processing device is to: identify a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and develop the correlation model using the path of movement of the target.

20. (New) The apparatus of claim 17, wherein the processing device is further to: derive a target position of the target based on the correlation model. send a position signal associated with the target position to a beam generator controller; and control the beam generator controller to direct a beam at the target.

21. (New) The apparatus of claim 17, wherein the processing device is further to: periodically generate positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generate positional data about external motion of the external marker during treatment of the patient.



22. (New) A method, comprising: automatically triggering, by a processing device, image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and generating, by the processing device, a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle.

23. (New) The method of claim 22, wherein the processing device is to acquire a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient.

24. (New) The method of claim 23, wherein generating the correlation model further comprises: identifying a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and developing the correlation model using the path of movement of the target.

25. (New) The method of claim 22, further comprising: deriving a target position of the target based on the correlation model. sending a position signal associated with the target position to a beam generator controller; and controlling the beam generator controller to direct a beam at the target.

26. (New) The method of claim 22, further comprising: periodically generating positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generating positional data about external motion of the external marker during treatment of the patient.

27. (New) An apparatus, comprising: means for automatically triggering image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and means for generating a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle.

28. (New) The apparatus of claim 27, further comprising: means for acquiring a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient.

29. (New) The apparatus of claim 28, wherein generating the correlation model further comprises: means for identifying a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and means for developing the correlation model using the path of movement of the target.

30. (New) The apparatus of claim 28, further comprising: means for deriving a target position of the target based on the correlation model. means for sending a position signal associated with the target position to a beam generator controller; and means for controlling the beam generator controller to direct a beam at the target.

31. (New) The apparatus of claim 28, further comprising: means for periodically generating positional data about the target by automatically acquiring additional images of the target during treatment; and means for continuously generating positional data about external motion of the external marker during treatment of the patient.

  9. An apparatus, comprising: a data storage device to store a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient; and a processing device operatively coupled to the data storage device, the processing device to automatically trigger image acquisition of the plurality of pretreatment images, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time, wherein the processing device is further to generate a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein the processing devices is to automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein the processing device is further to: obtain historical data of movement of the target in one or more previous periodic cycles; divide the historical data into a plurality of regions based on a magnitude of movement of the target; distinguish between inspiration and expiration movements of the historical data; establish a plurality of model metric regions using the plurality of regions and the distinguished inspiration and expiration movement, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determine whether a current sample of the movement of the target is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and send an imaging command to an imaging system to acquire a pretreatment image of the plurality of pretreatment images when the current sample is in the desired phase of the periodic cycle. 

    10. The apparatus of claim 9, wherein in automatically triggering each of the plurality of pretreatment images, the processing device is to: select the desired phase of a periodic cycle in which to acquire the image; automatically determine whether the target is in the desired phase of the periodic cycle; and send the imaging command to the imaging system when the target is in the desired phase of the periodic cycle. 

    11. The apparatus of claim 9, wherein the processing device is to acquire a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient. 

    12. The apparatus of claim 9, wherein the processing device is further to: derive a target position of the target based on the correlation model. send a position signal associated with the target position to a beam generator controller; and control the beam generator controller to direct a beam at the target. 

    13. The apparatus of claim 9, wherein the processing device is further to: periodically generate positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generate positional data about external motion of the external marker during treatment of the patient.
1. A method, comprising: automatically triggering, by a processing device, image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time, wherein automatically triggering comprises automatically triggering image acquisition at evenly-distributed points of a periodic cycle, and wherein automatically triggering each of the plurality of pretreatment images comprises: obtaining historical data of movement of the target in one or more previous periodic cycles; dividing the historical data into a plurality of regions based on a magnitude of movement of the target; distinguishing between inspiration and expiration movements of the historical data; establishing a plurality of model metric regions using the plurality of regions and the distinguished inspiration and expiration movement, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the movement of the target is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire a pretreatment image of the plurality of pretreatment images when the current sample is in the desired phase of the periodic cycle; and generating, by the processing device, a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images. 

4. The method of claim 1, wherein said obtaining comprises acquiring a plurality of data points representative of a corresponding plurality of positions over time of an external marker associated with a patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient. 

5. The method of claim 4, wherein said generating the correlation model comprises: identifying a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and developing the correlation model using the path of movement of the target. 

7. The method of claim 1, further comprising: deriving a target position of the target based on the correlation model. sending a position signal associated with the target position to a beam generator controller; and controlling the beam generator controller to direct a beam at the target. 

8. The method of claim 1, further comprising: periodically generating positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generating positional data about external motion of the external marker during treatment. 



5.	Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,046,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and obvious to the allowed claims.  
14/991,759					Pat. 10,046,178

17. (New) An apparatus, comprising: a data storage device; and a processing device, operatively coupled to the data storage device, the processing device to: automatically trigger image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and generate a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle.

18. (New) The apparatus of claim 17, wherein the processing device is to acquire a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient.

19. (New) The apparatus of claim 18, wherein in generating the correlation model, the processing device is to: identify a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and develop the correlation model using the path of movement of the target.

20. (New) The apparatus of claim 17, wherein the processing device is further to: derive a target position of the target based on the correlation model. send a position signal associated with the target position to a beam generator controller; and control the beam generator controller to direct a beam at the target.

21. (New) The apparatus of claim 17, wherein the processing device is further to: periodically generate positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generate positional data about external motion of the external marker during treatment of the patient.




22. (New) A method, comprising: automatically triggering, by a processing device, image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and generating, by the processing device, a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle.

23. (New) The method of claim 22, wherein the processing device is to acquire a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient.

24. (New) The method of claim 23, wherein generating the correlation model further comprises: identifying a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and developing the correlation model using the path of movement of the target.

25. (New) The method of claim 22, further comprising: deriving a target position of the target based on the correlation model. sending a position signal associated with the target position to a beam generator controller; and controlling the beam generator controller to direct a beam at the target.

26. (New) The method of claim 22, further comprising: periodically generating positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generating positional data about external motion of the external marker during treatment of the patient.

27. (New) An apparatus, comprising: means for automatically triggering image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and means for generating a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: dividing historical data of movement of the target into a plurality of regions based on magnitude of movement of the target; establishing a plurality of model metric regions using the plurality of regions and inspiration and expiration movement in the historical data, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle.

28. (New) The apparatus of claim 27, further comprising: means for acquiring a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient.

29. (New) The apparatus of claim 28, wherein generating the correlation model further comprises: means for identifying a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and means for developing the correlation model using the path of movement of the target.

30. (New) The apparatus of claim 28, further comprising: means for deriving a target position of the target based on the correlation model. means for sending a position signal associated with the target position to a beam generator controller; and means for controlling the beam generator controller to direct a beam at the target.

31. (New) The apparatus of claim 28, further comprising: means for periodically generating positional data about the target by automatically acquiring additional images of the target during treatment; and means for continuously generating positional data about external motion of the external marker during treatment of the patient.


7. An apparatus, comprising: a data storage device to store a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient; and a processing device coupled to the data storage device, the processing device to automatically trigger image acquisition of the plurality of pretreatment images, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time, wherein the processing device is further to generate a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein in automatically triggering, the processing device is to automatically trigger image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein in automatically triggering each of the plurality of pretreatment images, the processing device is further to: obtain historical data of the movements of the target in one or more previous periodic cycles; divide the historical data into a plurality of regions based on magnitude of movement of the target; distinguish between the inspiration and expiration movements using the historical data; establish a plurality of model metric regions using the plurality of regions and the distinguished inspiration and expiration movements, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determine whether a current sample of the movements of the target is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and send an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle. 

8. The apparatus of claim 7 wherein the processing device is to acquire a plurality of data points representative of a corresponding plurality of positions over time of the external marker associated with the patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient. 

9. The apparatus of claim 8, wherein in generating the correlation model, the processing device is to: identify a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and develop the correlation model using the path of movement of the target. 

10. The apparatus of claim 1, wherein the processing device is further to: derive a target position of the target based on the correlation model, send a position signal associated with the target position to a beam generator controller; and control the beam generator controller to direct a beam at the target. 

11. The apparatus of claim 7, wherein the processing device is further to: periodically generate positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generate positional data about external motion of the external marker during treatment of the patient.

1. A method, comprising: automatically triggering, by a processing device, image acquisition of a plurality of pretreatment images of a target, wherein the plurality of pretreatment images are internal to a patient, wherein acquisition of each of the plurality of pretreatment images is triggered at a different time; and generating, by the processing device, a correlation model distinguishing between inspiration and expiration movements that maps the movements of an external marker to a target location of the target using the plurality of pretreatment images, wherein said automatically triggering comprises automatically triggering image acquisition at substantially evenly-distributed points of a periodic cycle, and wherein said automatically triggering each of the plurality of pretreatment images comprises: obtaining historical data of movement of the target in one or more previous periodic cycles; dividing the historical data into a plurality of regions based on magnitude of movement of the target; distinguishing between the inspiration and expiration movements of the historical data; establishing a plurality of model metric regions using the plurality of regions and the distinguished inspiration and expiration movement, wherein the plurality of model metric regions correspond to a plurality of phases of the periodic cycle; determining whether a current sample of the target movement is in a desired phase of the periodic cycle by categorizing the current sample into one of the plurality of model metric regions; and sending an imaging command to an imaging system to acquire the pretreatment image when the current sample is in the desired phase of the periodic cycle. 

2. The method of claim 1, wherein said obtaining comprises acquiring a plurality of data points representative of a corresponding plurality of positions over time of an external marker associated with a patient, wherein the plurality of positions of the external marker define an external path of movement of the external marker, and the external path of movement defines the periodic cycle of the patient. 

3. The method of claim 2, wherein said generating the correlation model comprises: identifying a path of movement of the target based on the plurality of data points and the plurality of pretreatment images at the substantially evenly-distributed points of the periodic cycle; and developing the correlation model using the path of movement of the target. 

5. The method of claim 1, further comprising: deriving a target position of the target based on the correlation model, sending a position signal associated with the target position to a beam generator controller; and controlling the beam generator controller to direct a beam at the target. 

6. The method of claim 1, further comprising: periodically generating positional data about the target by automatically acquiring additional images of the target during treatment; and continuously generating positional data about external motion of the external marker during treatment.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKKRAM BALI/Primary Examiner, Art Unit 2663